FILED
                               NOT FOR PUBLICATION                           NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                               FOR THE NINTH CIRCUIT



 SERAFIN CAMPOS-SORIA; ROSA                        No. 07-72884
 CUAMBA RODRIGUEZ,
                                                   Agency Nos. A072-665-306
               Petitioners,                                    A072-665-320

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Serafin Campos-Soria and Rosa Cuamba Rodriguez, husband and wife and

natives and citizens of Mexico, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order denying their motion to reopen and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

RB/Research
reconsider. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and de novo claims of due

process violations, including claims of ineffective assistance of counsel in

immigration proceedings. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

       We agree with the BIA’s conclusion in its July 11, 2007, order that

petitioners presented insufficient evidence to establish prejudice, and thus their

claim of ineffective assistance of counsel fails. See Rojas-Garcia v. Ashcroft, 339
F.3d 814, 826 (9th Cir. 2003) (to prevail on an ineffective assistance of counsel

claim a petitioner must demonstrate prejudice).

       PETITION FOR REVIEW DENIED.




RB/Research                               2                                    07-72884